Citation Nr: 1133140	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims at issue. 

The Veteran testified at a June 2011 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The Board notes that additional evidence has been associated with the file since the October 2009 supplemental statement of the case (SSOC) was issued.  In a June 2011 statement, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Thus, the Board may proceed with appellate review. 

The claims of entitlement to service connection for a right ear hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left ear hearing loss disability did not manifest in active military service or to a compensable degree within one year of separation, and is not otherwise related to noise exposure during active service. 




CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  With respect to the Veteran's claim for a left ear hearing loss disability, the Board finds that all requirements under the VCAA have been met. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, letters dated in September 2006 and August 2007 informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records submitted by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate audiological examination in May 2007.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the pertinent medical history, examined the Veteran, to include conducting appropriate audiological tests, and provided a complete rationale for the opinion which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that the examination report provides sufficient detail regarding the Veteran's left ear hearing loss to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for a left ear hearing loss disability based on hazardous noise exposure during active service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the first Shedden element, evidence of a current disability, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 157, 159.

The May 2007 VA audiological examination report reflects that the Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
35
50
55

The Veteran's puretone thresholds in the left ear establish the presence of a current hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Here, the Veteran served as an Air Passenger Specialist and was exposed to hazardous noise on the flight line from jet engines as confirmed by a March 1968 annual hearing examination report.  Accordingly, hazardous noise exposure during the Veteran's period of active service is established.  See 38 U.S.C.A. § 1154(a).  However, as the Veteran did not have combat service, the more relaxed evidentiary standard for establishing service connection under 38 U.S.C.A. § 1154(b) does not apply. 

While the Board finds that the Veteran was exposed to hazardous noise in service, there is no credible or competent evidence that the Veteran's left ear hearing loss disability was incurred in or aggravated by such noise exposure.  In this regard, the Veteran's June 1965 entrance examination reflects puretone thresholds for the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5 (20)
-5 (5)
5 (15)
10 (20)
15 (20)

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The Veteran's puretone thresholds in this pre-1967 audiogram must therefore be converted from ASA to ISO units.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  As converted, the Veteran's puretone thresholds for the left ear show normal hearing at this time.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.

The Veteran's service treatment records are negative for diagnoses, treatment, or complaints of hearing loss.  A March 1968 annual hearing examination reflects that the Veteran had three years of noise exposure from working on the flight line and that hearing protection was worn.  An audiogram in this record reflects puretone thresholds for the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
10
15

The Veteran's hearing was found to be "fair."  This audiogram shows that the Veteran's left ear hearing was normal at this time.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.

The Veteran's November 1968 separation examination report reflects that no hearing problems were found on clinical evaluation.  The audiogram in this report shows puretone thresholds for the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
10

This audiogram need not be converted as the examination report indicates that the puretone thresholds were recorded using ISO units.  This audiogram shows that the Veteran's hearing in the left ear was normal at this time.  See id.  Indeed, when compared with the June 1965 entrance examination, the Veteran's puretone thresholds had even improved to some extent.  

In the Veteran's November 1968 report of medical history, he denied a history of hearing loss although he reported other medical conditions. 

Based on the Veteran's service treatment records and examination reports, the Board finds that although the Veteran was exposed to hazardous noise during service, a left ear hearing loss disability did not manifest at this time.  

Under the third Shedden element, there must be evidence of a nexus or relationship between the Veteran's current left ear hearing loss disability and his in-service noise exposure.  In this regard, while the Board finds that left ear hearing loss did not manifest in service, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  Likewise, in Hensley, 5 Vet. App. at 159, the Court held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability.  For the following reasons, the Board finds that the preponderance of the evidence weighs against a nexus to service. 

The Veteran indicated in his August 2006 claim for service connection that his left hearing loss first manifested during active service in 1966 and has been present ever since that time.  He also submitted a statement by his wife asserting that the Veteran had exhibited hearing loss since she first met him in 1984.  Statements by his son and daughter aver that the Veteran had always had hearing loss for as long as they could remember and dating back to the early 1970's.  

At the June 2011 Board hearing, the Veteran testified that he was exposed to hazardous noise from jet engines eight hours a day during service, and that he found himself getting used to the noise, which he believed was indicative of a decline in hearing.  He further stated that he first noticed his hearing loss shortly after serving in the Air Force but did not seek treatment for it until about twenty-six years earlier, or around 1985, as he "didn't know what to do about it."  The Veteran did not indicate that such treatment was through VA and, although he was given an opportunity to do so, has not identified any treatment records pertaining to hearing loss prior to 2006.  The Veteran also stated that hearing protection was not worn during active service.  He stated that after service he had some civilian occupational noise exposure from working at a plywood plant and as a heavy equipment operator.  However, these jobs were short-term and the Veteran stated that the noise level was not "extreme" or "exceptional" and was less loud than the noise he experienced in service.   The Veteran then worked as an electrician for twenty-six years during part of which he worked as an industrial electrician and was exposed to hazardous noise.  However, the Veteran stated that he wore hearing protection in this job. 

The Veteran also submitted an article stating that exposure to sounds louder than 85 decibels can cause permanent noise-induced hearing loss, and that the noise level associated with jet engines is 140 decibels.  The article further states that noise-induced hearing loss is usually gradual and painless, and that while it may seem that one has become accustomed to routine noise, this may actually be an indication of hearing damage. 

The Veteran's VA treatment records reflect that in November 2006 he reported decreased hearing.  This is the earliest medical evidence of record.  VA treatment records thereafter, as well as an October 2007 private treatment record, reflect diagnoses and treatment for hearing loss but do not provide information as to its history or etiology.

At the May 2007 VA examination the Veteran reported a gradual deterioration of hearing sensitivity.  The Veteran's noise exposure from serving on the flight line during active service was noted.  The examiner found that the Veteran's June 1965 enlistment audiogram showed mild hearing loss in the left ear at 6000 Hertz, with a puretone threshold of 35 decibels at this frequency.  The examiner further found that the Veteran's separation audiogram showed a mild hearing loss in the left ear at 6000 Hertz, with a puretone threshold of 30 decibels at this frequency.  The examiner concluded that because there was no change in hearing "sensitivity" during the Veteran's military service, his current hearing loss was not caused by military noise exposure.  As will be discussed in the REMAND portion of this decision below, the Board finds that the examiner's opinion is accurate with respect to the Veteran's left ear hearing loss but not with respect to his right ear hearing loss.

In carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's current left ear hearing loss disability and his period of service.  In this regard, although the Veteran was exposed to hazardous noise in service, there is no competent evidence of left ear hearing loss in service as shown by the service audiograms discussed above.  Indeed, the Veteran's puretone thresholds in the left ear improved somewhat between the June 1965 entrance examination and the November 1968 separation examination.  Based on this information, the audiologist concluded in the May 2007 VA examination report that because there was no evidence of a decrease in the Veteran's hearing during service (what the audiologist referred to as a "change in hearing sensitivity"), the Veteran's hearing loss was not caused by in-service noise exposure.  In other words, the examiner found by necessary implication that because there was no decrease in hearing during the Veteran's three years of active service, the subsequent development of left ear hearing loss after service was not related to noise exposure therein.  The Board finds that the examiner's opinion constitutes significant evidence weighing against a relationship between the Veteran's left ear hearing loss disability and his in-service noise exposure.  The examiner's opinion is highly probative as it was rendered by a medical professional specializing in audiology and based on a careful review of the evidence of record and an examination of the Veteran. 

The Board notes that the examiner's opinion is not at odds with the Court's holding in Hensley.  In Hensley, the Court found that service connection could not be denied on the mere basis that a hearing loss disability, as defined under section 3.385, was not shown during active service.  5 Vet. App. at 159.  However, in that case, some hearing loss occurred during service, as evidenced by an increase in the Veteran's puretone thresholds.  Id. at 163.  For example, the Court found that, among other factors, "the evidence supporting a claim of direct service connection for a right-ear hearing loss disability manifested many years after service included audiometric test scores showing a 15-30-decibel decline in all recorded threshold hearing levels during service."  Id. at 163-64.  By contrast, in the present case, not only was the Veteran's left ear hearing normal throughout his period of active service, as shown by his puretone thresholds, but in fact the Veteran's puretone thresholds improved somewhat during active service, which suggests at the very least that the Veteran's left ear hearing did not worsen during active service.  Thus, the Board finds that the examiner's conclusion that any hearing loss which developed after service could not be related to in-service noise exposure absent an actual decrease in hearing during that time is consistent with the Court's holding in Hensley.  

The VA examiner's notation that the Veteran had a mild left ear hearing loss disability at 6000 Hertz both in his entrance and his separation examinations does not affect the Board's findings set forth above.  In the first place, puretone thresholds above 4000 Hertz are generally not considered in determining whether a hearing loss disability was incurred in active service.  See 38 C.F.R. § 3.385.  Second, the Veteran's pre-existing mild hearing loss disability at 6000 Hertz clearly did not increase in severity during active service.  In this regard, the puretone thresholds for the left ear at 6000 Hertz decreased from 35 decibels at the June 1965 entrance examination to 30 decibels at the November 1968 separation examination.  The March 1968 hearing evaluation report shows a puretone threshold of 25 decibels at 6000 Hertz for the left ear.  Thus, any pre-existing hearing loss in the left ear at 6000 Hertz clearly was not incurred in active service, and the presumption of aggravation does not attach as no increase in disability has been shown.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2010); VAOPGCPREC 3-2003 (July 2003) (holding that section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Indeed, the Veteran's audiograms during service show a slight improvement in the Veteran's puretone thresholds for the left ear at all reported frequencies, including at 6000 Hertz.  Accordingly, the Veteran's puretone thresholds at 6000 Hertz have no bearing on the outcome of this claim. 

The Board has considered the Veteran's assertion that his left ear hearing loss was caused by in-service hazardous noise exposure.  In this regard, the Veteran is competent to testify as to matters within his observation and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, the Board finds that whether there is a relationship between the Veteran's left ear hearing loss and his hazardous noise exposure during service is a determination that is medically complex and not necessarily amenable to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, more weight is placed on the VA audiologist's finding that the Veteran's left ear hearing loss disability is not related to his in-service noise exposure than on the Veteran's lay statement to the contrary.  In this regard, the VA examiner is a medical professional specializing in audiology and who thus possesses the necessary expertise to render a competent and probative opinion regarding the etiology of the Veteran's hearing loss.  The Veteran has not been shown to have such expertise.  Accordingly, the Veteran's contention that his left ear hearing loss disability was caused or aggravated by in-service hazardous noise exposure is outweighed by the VA audiologist's more competent and informed opinion finding against such a relationship.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the Veteran's statement that his left ear hearing loss had its onset in active and has gradually worsened ever since that time.  However, this statement is directly contradicted by the audiological examinations conducted during service, as discussed above, and by the Veteran's own report of medical history at the September 1968 separation examination, in which he denied hearing loss.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Indeed, the Board notes that the Veteran's left ear hearing loss did not develop during three years of hazardous noise exposure while serving on the flight line, as evidenced by the March 1968 service hearing evaluation form and September 1968 separation examination.  

Moreover, the Board finds that the reliability of the Veteran's statements has been compromised in other respects.  The Veteran asserted in his December 2007 notice of disagreement (NOD) and July 2008 substantive appeal (VA Form 9), that a separation examination was not performed.  However, the Veteran's service treatment records clearly show that he underwent a separation examination, which included audiological testing, in September 1968.  Further, at the Board hearing, the Veteran maintained that hearing protection was not worn during service.  However, the March 1968 hearing evaluation form shows that hearing protection was in fact worn.  Thus, as the Veteran's statements regarding the history of his left ear hearing loss are inconsistent with more probative evidence in the claims file, the Board does not find them to be credible with respect to the history of his hearing loss.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  As such, the Board does not find a continuity of hearing loss beginning in service based on the Veteran's statements. 

The Board also acknowledges the statements submitted by the Veteran's family members on his behalf which assert that the Veteran's hearing loss had been present since the early 1970's.  However, even assuming that the Veteran's left ear hearing loss had been present since the early 1970's, the Veteran's normal left ear hearing during service and the March 2007 VA examination report still weigh against a relationship to service for the reasons discussed above.  The Board also finds that the absence of any contemporaneous evidence of hearing loss prior to the August 2006 date of this claim, which was submitted almost forty years after the Veteran's separation from service in December 1968, further weighs against these statements.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service). 

Finally, the Board has considered the article submitted by the Veteran stating that hearing loss can be caused by hazardous noise exposure, including from jet engines, and that noise-induced hearing loss can develop gradually over time.  The Court has held that a medical article or treatise can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id.  Here, the Veteran has not provided any medical opinion of a medical professional supporting his claim.  Moreover, this article is not specific enough to enable the Board to determine whether in this particular case the Veteran's hearing loss was caused by his exposure to hazardous noise during service.  See id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Consequently, the article submitted by the Veteran carries little weight and is outweighed by the VA audiologist's opinion in the May 2007 examination report finding that the Veteran's hearing loss was not related to hazardous noise exposure during service.  Unlike the article submitted by the Veteran, this opinion is specific to the facts of the Veteran's case. 

Because the Board finds that a bilateral hearing loss disability did not manifest to a compensable degree within one year of separation, for the reasons discussed above, service connection cannot be established on a presumptive basis under sections 3.307 and 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left ear hearing loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied. 


REMAND

The Board finds that further development is warranted with regard to the Veteran's claims for a right ear hearing loss disability and tinnitus. 

In the May 2007 VA examination report, the examiner opined that the Veteran's hearing loss was not related to military noise exposure because there was no change in hearing sensitivity (i.e. acuity) during service.  While this is true of the left ear, as discussed above, the Veteran's puretone thresholds for the right ear did increase to some extent during active service.  Specifically, the June 1968 entrance examination shows puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
5 (10)

Because this audiogram is dated prior to October 31, 1967, it must be converted from ASA units to ANSI-ISO units, as discussed above.  The converted units are represented by the figures in parentheses.  

The Veteran's September 1968 separation audiogram shows puretone thresholds for the right ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
15

This audiogram shows upward shifts in the Veteran's puretone thresholds at all relevant frequencies since the June 1965 entrance examination.  The significance of this change is beyond the competence of the Board.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  On remand, an addendum to the May 2007 VA opinion should be provided which discusses the changes in the Veteran's puretone thresholds in the right ear during active service.  See Hensley, 5 Vet. App. at 163-64.  As discussed above, a finding that the Veteran's hearing was normal at separation does not preclude service connection if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  See id. at 159.  A complete rationale supporting the opinion must be provided.

The Board also finds that the rationale provided in the May 2007 VA examination with regard to whether tinnitus was incurred in active service is not sufficient upon which to base a decision.  In the opinion, the examiner stated that because there was no change in the Veteran's hearing sensitivity during service, his current hearing loss and tinnitus were not caused by military noise exposure.  First, as discussed in the preceding paragraph, the Board notes that the Veteran's puretone thresholds in the right ear did shift upward during service.  Second, the examiner did not explain the relationship between the Veteran's hearing sensitivity and his tinnitus.  More specifically, the examiner did not explain how a finding regarding the Veteran's hearing sensitivity during service bore on whether the Veteran's tinnitus was incurred in active service.  On remand, in the same addendum to this examination report discussed above, the examiner should render a new opinion as to the likelihood that tinnitus was incurred in or aggravated by active service supported by a complete rationale in light of this discussion.  

The Veteran's outstanding VA treatment records from April 2011 to the present should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from April 2011 to the present should be obtained and associated with the claims file. 

2. An addendum to the May 2007 VA examination report should be issued with regard to the etiology of the Veteran's right ear hearing loss disability and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file, including the body of this REMAND, the examiner should render an opinion as to whether the Veteran's right ear hearing loss and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include hazardous noise exposure, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for the opinion stated.  In this regard, as discussed above, it is not sufficient for the examiner to note whether the Veteran had hearing loss or not at separation without explaining the significance of this finding in terms of whether there is a relationship between the Veteran's current right ear hearing loss disability and his period of service.  The examiner should take into account the fact that the Veteran's puretone thresholds in the right ear did shift between entrance into and separation from active service.  The Veteran's puretone thresholds for the right ear in the June 1965 entrance examination must be converted from ASA to ANSI-ISO units. 

With regard to tinnitus, the examiner must provide a separate opinion and explain what, if any, relationship there is between the etiology of the Veteran's tinnitus and whether hearing loss was incurred in or aggravated by active service.  As discussed above, it is not sufficient to conclude that tinnitus was not incurred in or aggravated by active service simply based on findings regarding the Veteran's hearing loss without explaining what the connection is between these separate disabilities. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


